                                          Case 5:17-cv-04467-BLF Document 380 Filed 03/05/21 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7    FINJAN LLC,                                       Case No. 17-cv-04467-BLF
                                   8                   Plaintiff,
                                                                                          ORDER VACATING MARCH 11, 2021
                                   9            v.                                        MOTION HEARING
                                  10    SONICWALL, INC.,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 7-1(b), this Court finds the pending Motion to Strike suitable
                                  14   for decision without oral argument and hereby VACATES the hearing set for March 11, 2021. The
                                  15   Court also highlights that Sections D and E of the Motion to Strike are referred to Judge Virginia
                                  16   K. DeMarchi. See ECF 345.
                                  17

                                  18          IT IS SO ORDERED.
                                  19

                                  20   Dated: March 5, 2021
                                  21                                                   ______________________________________
                                  22                                                   BETH LABSON FREEMAN
                                                                                       United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
